DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to applicant’s amendment filed 2/23/2021.
Claims 2, 5-7, 9-12, 18-19, and 22-30 are pending.
The previous rejection of claim 18 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims  2, 5-7, 9-12, 18-19, 22-23, 25-28, and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eickman (US 4,458,039) in view of Waggoner et al. (US2009/0275697) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eickman (US 4,458,039) in view of Waggoner as applied above, further in view of Schmidt et al. (US 7,601,771) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 2, 5-7, 9-12, 18-19, 22-28, and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci et al. (US20130052447, hereinafter Grenci) in view of Waggoner et al. (US2009/0275697, hereinafter Waggoner) and Eickman (US 4,458,039) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci et al. in view of Waggoner et al. and Eickman as applied above, further in view of Schmidt et al. (US 7,601,771) is withdrawn in view of applicant’s amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The claimed polymer composition is not taught or suggested by the prior art.  The composition exhibits a tensile strength of from 138.1 MPa to about 500 MPa as determined in accordance with ISO Test No. 527 at 23°C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer 






/HAIDUNG D NGUYEN/               Examiner, Art Unit 1761                                                                                                                                                                                         
11/17/2020